Citation Nr: 1209822	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a learning disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to July 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral pes planus preexisted military service and was not aggravated thereby.

2.  The Veteran's claim for service connection for a learning disability was last denied in a September 2004 Board decision, and no appeal was initiated from that rating decision.

3.  Evidence associated with the claims file since the final September 2004 Board decision does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a learning disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a learning disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the notice letter provided to the Veteran in June 2005 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Moreover, the RO's June 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

As for the Veteran's claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and identified VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's November 2010 remand, the Veteran's records from the Social Security Administration (SSA) has been obtained and associated with the claims file.  The Board therefore finds that there has been substantial compliance with its November 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

No VA examination was provided to the Veteran in conjunction with the claims on appeal.  However, the Board finds that a VA medical opinion was not required in the Veteran's claim for service connection for bilateral pes planus because the medical evidence of record fails to show that the Veteran's preexisting bilateral pes planus was aggravated by his military service in any manner.  With respect to the Veteran's claim to reopen the issue of service connection for a learning disability, no VA examination is required as no new and material evidence has been submitted to reopen the issue of service connection for a learning disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(iii) (holding that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In the instant case, prior to military service, an October 1952 private treatment report noted a diagnosis of "flat feet, fixed type, due to unknown cause."  Shoe elevation was recommended.

On his August 1970 service entrance examination, the Veteran reported foot trouble in the report of medical history.  The examiner noted "flat feet, NCM."  The Veteran's service treatment records are otherwise negative for any complaints or diagnoses of bilateral pes planus or any other foot condition.

After separation from service, an August 1994 private treatment record noted the Veteran's complaint of pedal edema for the previous 9 to 10 years.  The report noted that the Veteran had third degree flat feet which required special shoes since childhood.  The impression was "leg edema, most likely idiopathic or drug indicted."

An April 2005 letter from the Veteran's private physician stated that the Veteran had bilateral flat feet.

The Veteran's service entrance examination noted that he had "flat feet."  Additionally, private treatment record dated prior to his military service confirm that "flat feet, fixed type" was diagnosed prior to his military service.  Accordingly, the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111.

Moreover, the medical evidence of record does not show that the Veteran's preexisting bilateral pes planus was aggravated by military service.  There is no medical evidence that the Veteran ever complained of, or was treated for, his preexisting bilateral pes planus during military service.  Indeed, in his April 1990 claim, the Veteran specifically stated that he received no medical treatment for his feet while in service or since his discharge from service.  After separation from service, the first evidence of record noting the Veteran's bilateral pes planus is the August 1994 private treatment report, at which time the Veteran complained of pedal edema that had been present for the previous 9 to 10 years.  As there is also no record of complaints or treatment of bilateral pes planus in service and many years after service, there is simply no medical evidence of record that the Veteran's preexisting bilateral pes planus has been aggravated in any manner during his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

The Veteran does not contend that his bilateral pes planus was in any way aggravated during his active military service.  Further, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that he experienced a permanent advancement of the underlying pathology of his preexisting bilateral pes planus during active military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no medical evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service.  Accordingly, the evidence of record does not show that the Veteran's bilateral pes planus was incurred in or aggravated by military service.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as there is no evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service, the doctrine is not for application.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A September 2004 Board decision denied the Veteran's original claim for service connection for a learning disability on the basis that the evidence did not show that the Veteran developed a learning disability while in service, or aggravated a preexisting learning disability while in service.  The September 2004 Board decision was not appealed and that decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.

In June 2005, a claim to reopen the issue of service connection for a learning disability was received.  Evidence of record received since the September 2004 Board decision includes VA inpatient and outpatient treatment records, dated from April 1987 through May 2006; private hospital records dated from August 1982 to April 1983 and in August 1994, May 2003, and June 2004; private treatment records dated from June 2004 to June 2005; an April 2005 private opinion letter; a May 2005 doctor's note; and the Veteran's records relating to his SSA disability benefit claim.

The Board denied the Veteran's claim for service connection for a learning disability in September 2004, and at that time, there was no competent evidence of record showing that the Veteran had a learning disability, either one that preexisted and was aggravated by his service, or one that manifested itself soon after completion of his service.  This continues to be the case.  The first post-service evidence of record that may be relevant to this claim is the August 1984 private medical record noting borderline intelligence quotient and the mental status examination in the same month showing that the Veteran had significant problems with his attention and concentration.  Further, on a May 2003 VA treatment report, the Veteran reported a history of a learning disability, which the examiner noted to be probable borderline intellectual functioning.  However, the evidence fails to show that the Veteran had a learning disability, either one that preexisted and was aggravated by his service, or one that manifested itself soon after completion of his service.  To that effect, in an August 2003 VA treatment report, the Veteran stated that he felt like he had learning disability during his childhood as he had trouble comprehending; however, he now thought it was his bipolar disorder.  A September 2004 private physician also noted that although the Veteran applied for disability benefits for a "learning disorder," he was significantly disabled because of his bipolar illness.  In short, the medical evidence of record does not show that the Veteran ever had a learning disability related in any way to his military service.

Although most of the evidence received since September 2004 Board decision is "new" in that it had not been previously considered by VA, the evidence is not material as it does not raise the reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the issue of entitlement to service connection for a learning disability is not reopened.

As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for bilateral pes planus is denied.

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for a learning disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


